

116 HR 7916 IH: Removing Barriers to Basic Needs Act of 2020
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7916IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Ms. Moore (for herself, Ms. Lee of California, Ms. Bass, Mr. Cohen, Mr. Cárdenas, Ms. Schakowsky, Mr. Rush, Mr. Blumenauer, Mr. Thompson of Mississippi, Mr. Foster, Mrs. Watson Coleman, Mr. Trone, Ms. Barragán, Ms. Haaland, Mr. Evans, Mr. García of Illinois, Ms. Norton, Ms. Adams, Mr. Kennedy, Mr. McGovern, Mrs. Hayes, Ms. Fudge, Mr. Clay, Mr. Cooper, Mr. Pascrell, Ms. Clarke of New York, Ms. Kaptur, Mr. Khanna, Mr. Smith of Washington, Ms. Scanlon, Ms. Jayapal, Mr. Nadler, Ms. Omar, Mr. Butterfield, Ms. Pressley, Mr. Takano, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo temporarily waive section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 as applied to the TANF and SNAP programs, and for other purposes.1.Short titleThis Act may be cited as the Removing Barriers to Basic Needs Act of 2020.2.Emergency extension of SNAP and TANF benefits(a)Applicability of ban on SNAP and TANF benefitsSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) shall not apply to any individual applying for benefits under the supplemental nutrition assistance program and temporary assistance for needy families program.(b)Effect on State policiesAny law enacted by a State under the authority under subparagraph (A) or (B) of subsection (d)(1) of section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a), and any State law, policy, or regulation that imposes conditions on eligibility for the supplemental nutrition assistance program and temporary assistance for needy families program based on an individual’s conviction of an offense related to a controlled substance, shall have no force or effect until the date specified in subsection (c).(c)SunsetThe authority under this section shall be in effect beginning on the date of enactment of this Act and until December 31, 2022.(d)DefinitionsIn this section:(1)StateThe term State has the meaning given such term in section 3(r) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(r)).(2)Supplemental nutrition assistance programThe term supplemental nutrition assistance program has the meaning given such term in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)).(3)Temporary assistance for needy families programThe term temporary assistance for needy families program has the meaning given such term in section 401 of Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (42 U.S.C. 601(a)).